Title: To George Washington from Brigadier General Samuel Holden Parsons, 23 February 1777
From: Parsons, Samuel Holden
To: Washington, George

 

Dear General
Lyme [Conn.] 23d Febry 1777

having receivd Information that a Vessel was laden with Provisions in a Harbour on the East End of Long Island & bound to New York I sent Lt Wait with a Party of Men to bring her over to the Main; they left this Place the 16th Inst., but the Shippers of the Wheat &c. having receivd some Information of the Party coming over, removd the Provisions into different Parts remote from the Water that it could not be seisd—The Vessel which was to receive the Stores with Seven Barrels of Sugar on Board they seisd & bro’t over to the Main—They have also taken from Murray & Wright a Quantity of Merchandize mostly White & Checkd Linnens, perhaps of the Value of One Hundred & fifty Pounds lawful Money which they have bro’t over and a Letter from Mr Murray to me, a Copy whereof & of Lieut. Wait’s Orders are herewith sent You. These Things the Party suppose are to be divided amongst them—By the Letter & Order it appears the Goods were not taken pursuant to any Authority from me, yet if your Excellency considers the Inhabitants or Merchants on the East End of Long Island subject to be divested of their Property by Parties sent on there, there may be some Foundation for their Expectations—Mr Wait informs me Murray & Wright have furnishd large Quantities of Provisions to the Commissary of the British Army & are imployd to purchase for that Purpose as he was told by the Inhabitants there; How this Fact is I do not know.
The Goods are all deliverd into my Care, An Invoice is taken & they are safely Stor’d—As this Case will draw into Consideration the State of the Inhabitants & Merchants there, & the Decision involve in it Consequences of great Importance to the Peace of the Inhabitants of the Islands, I did not think myself at Liberty to give any Countenance to the Measure or to decide about it when done; this being, perhaps, the first Instance of a Practice which will, if allowd, soon become very general & may have Effects too extensive for me to Judge of—I have therefore Stated the Case as far as I can collect the Facts & would beg your Excellency’s Direction, that I may know what is my Duty in this Matter & others of like Kind if any such should happen.
In a Letter from your Excellency to Govr Trumbull, I find Directions have been sent to me to Superintend the Innoculation of the Troops in this State; I have not receivd any Letter from your Excellency since I left Peekskill, But on Advice of the Govr & Council of Safety have establishd Hospitals in different Parts of this State for that Purpose where some of the Soldiers are now under the Operation.
I am persuaded the Enemy’s Guards at Huntington, Oyster Bay &

perhaps at Flushing may be cutt off & the Stores (which I understand are there) destroyed, if ’tis tho’t an Object worth hazarding Eight Hundred or a Thousand Men on the Island. if your Excellency should think it worth attempting I should be glad to make the Trial as soon as I can procure a Body of Troops sufficient for the Purpose. I am with the greatest Esteem yr Excellency’s Obedt hbl. Servt

Saml H. Parsons


P.S. If Mr Wait’s taking the Goods from Mr Murray should not be approvd, I ought in Justice to him to inform your Excellency he does not appear disposd to hide any Part of his Proceedings, and (altho’ not warranted by his Orders) from the Information he receivd on the Island, Really intended to Promote the Public Service in this Transaction more than any private Advantage he might derive from it.

